262 F.2d 805
Chester C. WHITE, Appellant,v.UNITED STATES of America, Appellee.
No. 17511.
United States Court of Appeals Fifth Circuit.
January 29, 1959.

Chester C. White, in pro. per.
Robert S. Pine, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
In this appeal from denial of relief without a hearing by the trial court in this Section 2255, 28 U.S.C.A. motion it appears that appellant asserts only errors which could be waived by him. He was represented at his arraignment and plea of guilty by court appointed counsel. No allegation having been made that counsel violated his duty as counsel, there is no merit in a petition that alleges only matters that must be deemed waived by a voluntary plea of guilty. Kennedy v. United States, 5 Cir., 259 F.2d 883, Floyd v. United States, 5 Cir., 260 F.2d 910.


2
The judgment is affirmed.